Quillian, Presiding Judge.
The defendant appeals her conviction for the sale of marijuana. Held:
The enumeration of error questions the sufficiency of the evidence to sustain the verdict. The sole issue in this regard concerns the identification of the defendant. The prosecuting witness identified the defendant as the person from whom he purchased marijuana. The defendant denied participating in the sale, or any knowledge thereof. The jury verdict was not without evidence to support it.

Judgment affirmed.


Webb and McMurray, JJ., concur.